Beck, J.
(After stating the facts.) In the bill of exceptions there are to be found several assignments of error upon the admission and rejection of testimony, but none of these assignments of error was argued or insisted upon in the brief of counsel for plaintiff in error; and therefore they are treated as abandoned. Hamilton v. Rogers, 126 Ga. 27. The argument in the brief relates exclusively to plaintiff’s contention that the transfer of a certain bond for titles to the claimant was void because the transaction was infected with usury. Whether or not that transaction was so infected with usury as to be void is a question which was sought to be raised by an amendment offered to the bill of exceptions, amending the general exception to the court’s final judgment and ruling. As ruled in the headnotes, this amendment to the bill of exceptions can not be considered; and under previous rulings of *419this court, the general exception, as it stood at the time when the bill of exceptions was certified, is too general and defective to raise any question for decision by this court. Smith v. Marshall, 127 Ga. 374.

Judgment ajjirmed.


All the Justices concur, except Molden, J., who did not preside.